Order entered July 26, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00752-CV

                             J. KYLE BASS, ET AL., Appellants

                                               V.

              UNITED DEVELOPMENT FUNDING, L.P., ET AL., Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-06253-C

                                           ORDER
       Before the Court is the July 23, 2018 request of court reporter Janet Wright for an

extension of time to file the reporter’s record. The reporter’s record was filed on July 25, 2018.

Accordingly, we GRANT the request to the extent that we deem the reporter’s record filed on

July 25 timely.


                                                      /s/   ADA BROWN
                                                            JUSTICE